        Case 1:19-cv-01675-DAD-JLT Document 17 Filed 11/02/20 Page 1 of 1


1
2
3

4
5
6

7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ODIS BROWN,                                          Case No.: 1:19-cv-1675 NONE JLT

12                  Plaintiff,                            ORDER DIRECTING THE CLERK OF COURT TO
                                                          ASSIGN A DISTRICT JUDGE TO THIS CASE;
13          v.
                                                          ORDER CLOSING THE ACTION
14   DTE ENERGY SERVICES, INC., et al.,                   (Doc. 16)

15                  Defendants.

16
17          The parties have stipulated to this action being dismissed with prejudice, with each side to bear
18   their own fees and costs. (Doc. 16) The Federal Rules of Civil Procedure Rule 41 makes such
19   stipulations effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d
20   688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED assign a district judge to this
21   case and to close this action.
22
23   IT IS SO ORDERED.
24
        Dated:     November 2, 2020                           /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28


                                                      1
